Citation Nr: 1030684	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-19 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from August 1984 to 
July 2004.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied service connection for bilateral 
plantar fasciitis.

This matter was previously before the Board in April 2010, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of bilateral 
plantar fasciitis.

2.  There is no evidence of plantar fasciitis in service or for 
several years thereafter.

3.  There is no probative evidence of a link between the 
Veteran's bilateral plantar fasciitis and his military service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in December 2006 and December 2007.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Additionally, in the December 2006 and December 2007 VCAA 
letters, the RO also advised the Veteran that a disability rating 
and an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
he has received all required notice in this case, such that there 
is no error in content. 

The RO also correctly issued the December 2006 VCAA notice letter 
prior to the March 2007 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  Further, 
the Veteran has submitted statements in support of his claim.  He 
was also scheduled, but failed to report, for a VA examination.  
Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its April 2010 remand.  Specifically, the RO was instructed 
to provide the Veteran with a VA examination of his bilateral 
plantar fasciitis to determine the nature and etiology of this 
alleged disorder.  The Board finds that the RO has complied with 
these instructions by scheduling for the Veteran a VA examination 
in May 2010.  Stegall v. West, 11 Vet. App. 268 (1998).  However, 
the Veteran failed to show for the examination.  In this regard, 
while VA has a statutory duty to assist the Veteran in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with the VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of 
Veterans Claims (Court) recently emphasized that when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the Veteran asserts that the physical activities 
and trainings that he endured during service caused his bilateral 
plantar fasciitis.  See the Veteran's statement dated in May 
2007, the Veteran's wife's statement dated in May 2007, notice of 
disagreement (NOD) dated in November 2007 and VA Form 9 dated in 
July 2008. 

As previously mentioned, the threshold criterion for service 
connection is the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, VA 
treatment records and private treatment records dated in 2007 
show that the Veteran began to complain of foot pain and was 
diagnosed with plantar fasciitis.  Thus, the evidence of record 
confirms that the Veteran currently has plantar fasciitis.

The Veteran has contended that he suffered from foot pain during 
service - along with various other symptoms, such as corn, shin 
splints, and tired feet, that he believes caused his current 
bilateral plantar fasciitis - but never received treatment during 
service.  See, e.g., VA treatment record dated in January 2007, 
the Veteran's statement dated in May 2007, and NOD dated in 
November 2007.  However, a review of the Veteran's STRs reveals 
no complaints of plantar fasciitis or symptomatology thereof 
during service.  The Veteran's separation examination dated in 
February 2004 also shows that his feet were normal upon 
separation.  Although the Veteran indicated that he had a history 
of corns on his feet on his Report of Medical History in February 
2004, he indicated no other symptomatology of his feet.  In this 
regard, while the Veteran is competent to provide statements 
regarding the injuries he sustained and the treatment he 
received, his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence).  

Post-service, the Veteran began to complain of foot pain in 
January 2007, indicating that he had suffered from foot pain for 
three years.  He was diagnosed with plantar fasciitis at this 
time, which was approximately three years since his discharge 
from service.  See VA treatment record dated in January 2007.  VA 
treatment record dated in March 2009 indicates the Veteran's 
chronic foot pain was under control.  The examining physician 
noted that he continued to use orthotics in his shoes.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that such a lengthy lapse of time between 
the alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor for 
consideration in deciding a service-connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, service 
connection may not be established based on chronicity in service 
or post-service continuity of symptomatology for bilateral 
plantar fasciitis.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.     

As to a nexus between the Veteran's current bilateral plantar 
fasciitis and his active military service, no medical evidence 
supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 
F.3d 1370.  Specifically, no post-service medical records 
obtained by VA or submitted by the Veteran link his plantar 
fasciitis to service.  These medical reports simply do not in any 
way associate the disability with his military service.  
Moreover, the Board reiterates the fact that the Veteran was 
scheduled for a VA examination in May 2010, in order to assess 
the nature and etiology of his bilateral plantar fasciitis, but 
the Veteran failed to show for the examination as scheduled.  In 
this regard, while VA has a statutory duty to assist the Veteran 
in developing evidence pertinent to a claim, the Veteran also has 
a duty to assist and cooperate with VA in developing evidence; 
the duty to assist is not a one-way street.  See Wood, 1 Vet. 
App. at 190.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's bilateral plantar 
fasciitis claim as they reveal bilateral plantar fasciitis that 
began years after service with no connection to service.

The Board emphasizes that although the Veteran is competent to 
state that he has experienced symptoms associated with his 
bilateral plantar fasciitis over time, he is not competent to 
render an opinion as to the medical etiology of his current 
bilateral foot disability, absent evidence showing that he has 
medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

 
ORDER

Service connection for bilateral plantar fasciitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


